PER CURIAM.
The only point on appeal which merits consideration is appellant’s contention that he should have been given credit for the time he spent in jail prior to his resentenc-ing pursuant to Fla.Stat. § 921.161 (1973). While it is difficult to see how this would be of any benefit to a person receiving a life sentence, on the off chance that jail time credit might have some effect on his right to parole, the case is remanded with directions to modify the sentence to give appellant the appropriate credit. The presence of the appellant will not be required for this purpose. Simari v. State, Fla.App. 1st, 1975, 309 So.2d 183. In all other respects, the judgment and sentence are
Affirmed.
HOBSON, A. C. J., and GRIMES and SCHEB, JJ., concur.